Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial reports fourth quarter and 2009 results Note to Editors: All figures shown in Canadian dollars unless otherwise noted. << Fourth Quarter 2009 Financial Highlights - Net income of $296 million, increased from $129 million in 2008 - Earnings per share (diluted) of $0.52, up from $0.23 - Return on equity of 7.6%, up from 3.3% - Quarterly dividend of $0.36 per share 2009 Annual Financial Highlights - Net income of $534 million, compared to net income of $785 million in 2008 - Earnings per share (diluted) of $0.94, versus $1.37 last year - Return on equity of 3.4%, compared to 5.1% in 2008 - Annual dividend of $1.44 per share >> TORONTO, Feb. 11 /CNW/ - Sun Life Financial Inc.(1) (TSX/NYSE: SLF) reported net income of $296 million for the fourth quarter of 2009, compared with net income of $129 million in the same period last year. Diluted earnings per share was $0.52 compared to diluted earnings per share of $0.23 in the fourth quarter of 2008. Net income in the fourth quarter of 2009 reflected a return to more favourable market conditions including the positive impact of asset liability rebalancing, improved equity markets and increased interest rates. Favourable results from improved market conditions were constrained by the impact of credit, including downgrades on the Company's investment portfolio and net impairments. Results in the fourth quarter of 2008 included an after-tax gain of $825 million related to the sale of the Company's interest in CI Financial
